Exhibit 99.1 2 Safe Harbour Statement This presentation contains written or oral forward-looking statements, including those related to our capital needs, business strategies, expectations and commitments. Statements that include the words “may”, “expect”, “intend”, “plan”, “target”, “prospect”, “forecast”, “believe”, “project”, “anticipate”, “estimate”, “continue” and similar statements of a future or forward-looking nature identify forward-looking statements. For these statements and all other forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy or are otherwise beyond our control and some of which might not even be anticipated.Future events and actual results affecting our strategic plan as well as our financial position, results of operations and cash flows, could differ materially from those described in or contemplated by the forward-looking statements.Important factors that contribute to such risks include, but are not limited to, the effect of the credit crisis and economic downturn in our markets; decreases in television advertising spending and the rate of development of the advertising markets and the pace of any related recovery in the countries in which we operate; the successful integration of Media Pro Entertainment and the bTV group in Bulgaria; our ability to make future investments in television broadcast operations; our ability to develop andimplement strategies regarding sales and multi-channel distribution; changes in the political and regulatory environments where we operate and application of relevant laws and regulations; the timely renewal of broadcasting licenses and our ability to obtain additional frequencies and licenses; and our ability to acquire necessary programming and attract audiences. For a more detailed description of these uncertainties and other features, please see the “Risk Factors” section in our most recent Quarterly Report on Form 10-Q filed with the U.S. Securities and Exchange Commission. Forward-looking statements speak only as of the date on when they were made and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future developments of otherwise. Headlines 3 Recoveries are starting in some markets but are slower and more fragile than expected. We still expect overall growth in the second half of the year. We are successfully integrating the newly acquired bTV in Bulgaria into CME. Inventory is selling out; we are prepared to increase prices in the fall. Depreciation of EUR against US$ is affecting our results. Questions? 4 In Czech Republic and Slovenia GDP and TV Ad marketgrew in Q2. Prices will follow. ING June 28:"With better debt and budget deficit figures than most of the Eurozone, and cheaper labour costs, emerging Europe should clearly outperform the Eurozone in 2011. “(Charles Robertson, Chief Economist , ING) 5 CEE recovery is slow and mixed Good news Credit ratings of Greece, Spain and Portugal cut Romania and Bulgaria announce austerity measures to reduce public spending Hungary announces potential default US$ has strengthened against EUR by 10% since our last earnings call Romania, Bulgaria and Croatia expected to remain in recession in 2010 Retail and consumer confidence has not recovered from its low point in 2009 TV ad spending in our markets continued to decline in Q2 Bad news Q1 macros: Q1 was the lowest point 6 Source: European Commission, Eurostat Source: CME Internal Estimates (April 29th, 2010) Source: Eurostat Consumer Confidence Index TV Ad Market Annual Change Rate, % Final consumption expenditure of households Annual Change Rate, % Consumer confidence fell sharply last year.Signs of improvement are varied. Real GDP Growth Macroeconomic estimates 7 Real GDP TV Ad Spend 0.4% (5.4%) Q2 2010 Source: CME estimates based on average economist consensus reports issued in April, May& June 2010 (ING, BNP, JPM, Bloomberg), TV ad spend - CME estimates FY 2010 1% (1%) 8 CME today: vertically integrated media and entertainment company §We are leaders in audience in all our 6 markets New Media §We launched over 40 online products and services with 2.0 million daily unique users Content §We areintegrating Mediapro and becamea leading producer and distributor of television fiction in the region Broadcast We are the winner of the region. Some players left, some players are prepared to leave …. Our Goal by 2014 is to be one of the largest media companies in Europe Our Goal by 2014 is to be one of the largest media companies in Europe 9 Key indicators of sustainable upturn: convergence Source: Group M and CME estimates Western Europe includes Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, The Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and UK Ad intensity is advertising spend per capita as a percentage of GDP per capita. Total Ad spend per capita 2009 10 CME markets Western European markets 9% 4% 2009 GDP per capita 2004 to 2009 GDP CAGR 0.37% 0.63% 2009 Total Ad spend per capita 2009 Ad intensity US$ 14.46 US$ 14.61 Avg. Product prices 11 Key indicators of sustainable upturn: our audience leadership Sources: ATO Mediaresearch, TNS-AGB INTL, PMT/TNS SK, TNS Bulgaria Leadership charts for four of our markets: May 10 - May 16 2010 12 Key indicators of sustainable upturn: our market leadership Audience Share Market Share Power Ratio / 2.0x 1.7x 2.5x 1.8x 2009 All Day Audience Share and Market Share #2 #1 #1 #1 2.1x #1 Sources: Audience share data: Croatia, AGB Nielsen Media Research; Czech Republic, ATO Mediaresearch; Slovak Republic, PMT/TNS SK; Slovenia, Peoplemeters AGB Media Services; Romania and Peoplemeters Taylor Nelson Sofres, CME estimates 1 Unaudited pro forma data for the combined operations of bTV group and Pro.BG group. The bTV group was acquired in April 2010. 1.6x #1 1 TV and Internet will be the winners from advertising spend growth TV continues to have the broadest reach and capture the highest share of advertisers’ marketing budgets 13 Source: Zenith Optimedia We have a history of outperforming our markets Between 2006 - 2008 TV ad spend in our markets grew at an average rate of 15% per year. In the same period our revenues* grew 35% per year on average. Average EBITDA* margin 2006 - 2008: 41% CME remains an attractive media investment * Czech Republic, Romania, Slovak Republic, Slovenia and Croatia Our vertically integrated operational model provides for diversified revenues and will be more resilient to the future challenges in our industry. We are building leadership in content and internet with low investments. We are uniquely positioned to take advantage of recovery in CEE.
